Citation Nr: 1411914	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to exposure to chemicals and herbicides, and to include as secondary to the non-service-connected erectile dysfunction and central nervous system disorder.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a central nervous system disorder, to include as secondary to exposure to in-service chemicals and herbicides. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to exposure to in-service chemicals and herbicides.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1979, to include periods of service in the Republic of Korea. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the above claims. 

In October 2008, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  In June 2009, he testified at a personal hearing over which the undersigned Veterans Law Judge (VLJ) presided while at the RO.  A transcript of each hearing has been associated with his claims file.

In January 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, an April 2011 rating decision granted the previously appealed claim of entitlement to service connection for a skin disorder.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The remaining four issues on appeal were then returned to the Board.  In September 2012, the Veteran's representative submitted an Informal Hearing Presentation (IHP) in September 2012, addressing all four issues.  In July 2013, upon reviewing the claims folder, the Board referred the central nervous system disorder and erectile dysfunction claims to a specialist for advisory medical opinions.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  These opinions were obtained in August 2013 and are included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to those opinions and those comments have been included in the claims file.  In particular, the Veteran's representative chose to only submit additional comments on the central nervous system disorder issue.  See February 2014 IHP.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for tinnitus has been raised by the record in the September 2012 Informal Hearing Presentation (IHP), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  The Veteran's current central nervous system disorder, to include tremors and Parkinson's disease, is shown to be etiologically related to his active military service, to include his in-service chemical exposure.

3.  The Veteran's current erectile dysfunction is not shown to be causally or etiologically related to his active military service, to include in-service chemical exposure or herbicide exposure.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Service connection for a central nervous system disorder, to include tremors and Parkinson's disease, and to include as due to in-service chemical exposure, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for erectile dysfunction, to include as due to in-service chemical exposure and herbicide exposure, is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Regarding the central nervous system disorder claim, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Board is granting this claim in this decision.  Thus, there is no prejudice to the Veteran and no further discussion of the VCAA is required for the central nervous system claim.

Regarding the erectile dysfunction and right ear hearing loss claims, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2004, December 2004, and June 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his right ear hearing loss and erectile dysfunction claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The November 2011 Supplemental Statement of the Case (SSOC) also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice provided in the November 2011 SSOC was not given to the Veteran before the initial RO adjudication of his claims in the August 2005 rating decision.  However since this decision affirms the RO's denials, the Veteran is not prejudiced by the failure to provide him with a readjudication following receipt of information pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For all of these reasons, the Board concludes that these claims may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His personnel records, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board acknowledges that the RO made several attempts to secure a copy of the Veteran's STRs.  After several searches, the RO determined that the records were unavailable in a Formal Finding of Unavailability memorandum dated in August 2005.  The Veteran was informed of the unavailability of these records in letters from the RO dated in December 2004 and June 2005.  In those letters, the Veteran was afforded the opportunity to submit his own copies of the STRs or alternate documentation.  The Veteran has stated throughout his appeal that he does not have copies of the STRs.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorders and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in July 2005 and April 2010, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file and thorough examinations of the Veteran.  The April 2010 VA examination, and a May 2011 VA addendum medical opinion, also included medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in June 2009.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  During the hearing, the right ear hearing loss and erectile dysfunction claims were specifically noted and the development (recent VA examination) necessary to substantiate the claims was ordered by the Board.  Thus, if an error is found, the Veteran was not prejudiced.  See Bryant, 23 Vet. App. at 498-99 ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

The Board is also satisfied as to substantial compliance with its January 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations and medical opinions, which he had in April 2010 and May 2011.  The remand also included readjudicating the claims, which was accomplished in the November 2011 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's right ear hearing loss and erectile dysfunction claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Service Connection

A.  General Regulations and Statutes 

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including an organic disease of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or, when the thresholds for at least three of these frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, a current diagnosis has been established.  At an April 2010 VA audiological examination, the Veteran was diagnosed with sensorineural hearing loss in his right ear.  The measure of pure tone threshold levels, in decibels, at the noted frequencies at the April 2010 VA examination was:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
50
55

Thus, the Veteran has satisfied the first element of service connection (i.e., a current diagnosis).

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran's STRs are not of record.  The RO made several attempts to obtain the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

In order to compensate for his missing STRs, the Veteran testified at a Board hearing in June 2009.  At the hearing, the Veteran indicated that, during service, he was exposed to acoustic trauma while working around airplanes in general aviation support.  The Veteran's DD-214 Form confirms that one of the Veteran's Military Occupational Specialty (MOS) was Aircraft Electrician.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at the military separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Thus, based on the hearing testimony and the Veteran's MOS, the Board obtained a VA medical opinion in April 2010.  The Veteran was afforded a VA audiological examination in July 2005, but the VA examiner did not provide a medical nexus opinion, as the examiner found that the Veteran had normal right ear hearing.  Thus, in accordance with the Board's remand directives, the Veteran was provided another VA examination and medical opinion in April 2010.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it is unlikely that the Veteran's progression from mild to moderate hearing loss on the right ear with impaired speech discrimination is due to his military service noise exposure ending in 1979.  The examiner reasoned that there was no evidence supporting the right ear hearing loss during the Veteran's active military service.  The examiner pointed out that the Veteran's hearing in the right ear was normal with excellent speech recognition scores at the July 2005 VA audiological examination.  The examiner further reasoned that the Veteran was 57 years old at the time of the April 2010 examination, and he separated from the active military service in 1979.  Since his military discharge, the examiner noted that the Veteran was employed at an aircraft factory, and reported having periodic hearing tests at work that showed progressively worsening hearing.  The examiner stated that the Veteran's progression of hearing loss in his right ear over the past five years (since his last VA examination in 2005) is not consistent with damage due to noise exposure years ago.  Thus, the April 2010 VA examiner found that in considering the examination's results, the claims file, and the absence of military service records to the contrary, the Veteran's current right ear hearing loss is less likely as not due to military service noise exposure that ended in 1979.

The claims file, including the post-service treatment records, does not contain any objective medical information that would refute this medical opinion.  There are no other medical opinions of record.  Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him or anyone else for that matter, have attributed his current right ear hearing loss to his active military service.  

Additionally, as shown in his hearing testimony, the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  Despite the VA and private treatment records in the claims file, the first post-service diagnosis of right ear hearing loss was at the April 2010 VA audiological examination, which was scheduled for the purpose of the Veteran's service connection claim.  At the July 2005 VA audiological examination, the Veteran's hearing was normal in his right ear.  Again, the Veteran's active duty ended in 1979.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  Thus, the evidence of record does not document continuity of symptomatology of sensorineural hearing loss in the right ear during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system, to include sensorineural hearing loss.  As stated above, the earliest pertinent post-service medical evidence is dated from 2010, and the Veteran was separated from the active duty in 1979.  No diagnosis of sensorineural hearing loss was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's and his mother's lay statements in support of the Veteran's claim.  The Board acknowledges that the Veteran and his mother are competent, even as laypersons, to attest to factual matters of which they have first-hand knowledge, e.g., an injury or observable symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Here, the Veteran is competent to report that he was exposed to excessive noise during his active military service, which resulted in his current right ear hearing loss.  The Veteran's mother, in a May 2009 statement, stated that the Veteran told her that his hearing loss was from his time in service, and she is competent to reiterate this conversation.  However, the Board must still weigh these lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's right ear hearing loss to be credible, since the first post-service diagnosis of right ear hearing loss was in April 2010 and since his hearing was found to be normal at his July 2005 VA examination.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which shows only a negative nexus opinion of record and which fails to show a diagnosis of right ear hearing loss until over three decades after his separation from the active duty in 1979.

For the reasons set forth above, the Board finds that the lay statements arguing that the Veteran's right ear hearing loss symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for right ear hearing loss. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for right ear hearing loss is not warranted.

C.  Central Nervous System Disorder  

The Veteran seeks service connection for a central nervous system disorder, to include as due to in-service herbicide and chemical exposure.  The Veteran reports that during his period of active service, his duties included the breakdown and repair of aviation batteries, during which he was exposed to various solvents and acids, to include lead, sulfuric acid, potassium hydroxide, and nickel cadmium for prolonged periods of time without sufficient protection.  

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, current diagnoses have been established.  At an April 2010 VA examination, the Veteran was diagnosed with a "benign essential tremor or familial essential tremor."  The Veteran's VA list of current diagnoses also includes a diagnosis of tremors.  In a March 2005 VA outpatient treatment record, the Veteran was diagnosed with Parkinson's disease.  In an August 2013 opinion, a VA physician, following a review of the claims file, also determined that the Veteran had a central nervous system disorder, to include parkinsonism and tremor disorder.  Thus, the Veteran has satisfied the first element of service connection (i.e., a current diagnosis).

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Board notes that the Veteran's STRs are not of record.  The RO made several attempts to obtain the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

In order to compensate for his missing STRs, the Veteran testified at a Board hearing in June 2009.  At the hearing, the Veteran indicated that, during his period of active service, his duties included the breakdown and repair of aviation batteries, during which he was exposed to various solvents and acids, to include lead, sulfuric acid, potassium hydroxide, and nickel cadmium for prolonged periods of time without sufficient protection.  Additionally, while it has been determined that the Veteran's STRs are not available, his service personnel records confirm that his duties in service did, in fact, include work in a battery shop wherein he would breakdown and repair batteries (though there are no service records which identify which, specific, solvents or acids were involved).  

Based on this evidence, the Board obtained a VA examination and medical opinion in April 2010.  Following a review of the claims file, a consideration of the Veteran's lay statements, and a physical examination of the Veteran, the VA examiner found that the Veteran's current tremor was as likely as not related and caused by his in-service exposure to chemicals and herbicides while on active duty.    In a May 2011 VA addendum opinion, the same VA examiner found, following another review of the Veteran's claims file, found that "[the Veteran's] exposure to battery chemicals and solvents was indeed service related."  

In July 2013, upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  This opinion was obtained in August 2013 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to those opinions and those comments have been included in the claims file.  

Specifically, in August 2013, a VA specialist reviewed the claims file and determined that the Veteran's current central nervous system disorder was at least as likely as not etiologically related to his period of active military service, to include his duties in which he broke down and repaired aviation batteries, exposing him to various solvents and acids, to include lead, sulfuric acid, potassium hydroxide, and nickel cadmium, for prolonged periods of time without sufficient protection.  As support for his medical opinion, the VA physician cited to the medical literature, the claims file, and the Veteran's lay statements.

The claims file, including the post-service treatment records, does not contain any objective medical information that would refute these medical opinions.  A negative VA medical nexus opinion regarding the Veteran's current central nervous system disorder and his in-service herbicide exposure is of record in the May 2011 VA addendum opinion; however, this opinion does not provide negative nexus evidence for the Veteran's claim based on in-service chemical exposure.  Thus, the only evidence of record on the issue of chemical exposure is positive, and supports the Veteran's competent and credible lay statements.  In giving the Veteran the benefit of the doubt, the Board finds that the claim of entitlement to service connection for a central nervous system disorder, to include tremors and Parkinson's disease, must be granted.

D.  Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction, to include as due to in-service herbicide and chemical exposure.  The Veteran reports that during his period of active service, his duties included the breakdown and repair of aviation batteries, during which he was exposed to various solvents and acids, to include lead, sulfuric acid, potassium hydroxide, and nickel cadmium for prolonged periods of time without sufficient protection.  

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At an April 2010 VA examination, the Veteran was diagnosed with erectile dysfunction.  This diagnosis was also confirmed in the August 2013 VA medical opinion, following a review of the claims file by the VA physician.  Thus, the Veteran has satisfied the first element of service connection (i.e., a current diagnosis).

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

In this regard, the Veteran alleges, in pertinent part, that his erectile dysfunction is related to in-service herbicide exposure.  For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the Veteran actually set foot within the land borders of Vietnam).  In this regard, the Veteran's personnel records do not document that he served in Vietnam during his active military service.

Instead, the Veteran argues that his erectile dysfunction could be secondary to exposure to herbicides used to defoliate the area around the air force base on which he was stationed while in Korea during his period of active service.  The Department of Defense has recognized that certain Veterans who had served with a limited number of units had been exposed to herbicides during their tour of duty in Korea near the demilitarized zone (DMZ) from April 1968 to July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  However, the Veteran's service personnel records show that his service in Korea was not until September 1970, which is outside of the period for which the presumption is available.  Therefore, as noted, the VBA adjudication manual sets forth that exposure to herbicides in Korea only occurred over a specific period prior to that which the Veteran had been assigned to Korea.  Additionally, erectile dysfunction is not one of the presumed diseases for herbicide exposure under the VA regulations.  38 C.F.R. § 3.309(e).  Thus, the herbicide presumption does not apply to the Veteran's erectile dysfunction claim.  However, service connection may still be established by proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this regard, the Veteran's STRs are not of record.  The RO made several attempts to obtain the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

In order to compensate for his missing STRs, the Veteran testified at a Board hearing in June 2009.  At the hearing, the Veteran indicated that, during his period of active service, his duties included the breakdown and repair of aviation batteries, during which he was exposed to various solvents and acids, to include lead, sulfuric acid, potassium hydroxide, and nickel cadmium for prolonged periods of time without sufficient protection.  Additionally, while it has been determined that the Veteran's STRs are not available, his service personnel records confirm that his duties in service did, in fact, include work in a battery shop wherein he would breakdown and repair batteries (though there are no service records which identify which, specific, solvents or acids were involved).  

Based on this evidence, the Board obtained a VA general medical examination and medical opinion in April 2010 conducted by a VA staff physician.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner found that the Veteran's erectile dysfunction was as likely as not related and caused by his in-service exposure to chemicals and herbicides while on active duty.  The physician did not provide any rationale for this opinion.  In a May 2011 VA addendum opinion, the same VA examiner, following another review of the claims file, found that "[the Veteran's] exposure to battery chemicals and solvents was indeed service related."  The examiner also stated that it was not likely due to Agent Orange or herbicide exposure as the Veteran was not exposed to herbicides and/or defoliants because he was not in Korea at the time they were being used in the Demilitarized Zone, but rather was there in 1970 after the presumed date of exposure.  The examiner found that the Veteran's erectile dysfunction may be due to his exposure to various medications taken, as his testosterone level in April 2010 was normal.  Finally, the examiner determined that it is not likely that a toxic exposure caused the Veteran's erectile dysfunction, since his testosterone level is within the normal range, even on the low end.  The examiner stated that toxic exposure to the gonads more often than not results in low levels of testosterone.  The Board found these VA opinions to be inadequate.

Accordingly, in July 2013, upon reviewing the claims folder, the Board referred the erectile dysfunction claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  This opinion was obtained in August 2013 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to those opinions and those comments have been included in the claims file.  
Specifically, in August 2013, a VA practicing urologist for over twenty years, reviewed the claims file, to include the aforementioned medical opinions, the Veteran's lay statements, and the medical literature.  The VA physician then determined that the Veteran's current erectile dysfunction "is not likely (at least 50-50 probability) that it is caused by service connected exposure to the chemicals as claimed."  The VA physician reasoned that sexual dysfunction is often multifactorial.  In this regard, the physician pointed out that the Veteran has "documented various other significant medical problems which might be equally contributory to his erectile dysfunction."  These medical problems include:  obesity and abnormal lipid levels; smoking history of 1 pack per day for 26 years (stopped in 1989); hypertension and the treatment for the same; history of three strokes; and, major depression (since 1990s) with mood swings and panic disorder.  The physician also noted that, despite the Veteran's complaints of erectile dysfunction in 1975, the first documentation of erectile dysfunction in the record was in 2002.  The physician continued by stating that a review of the medical literature suggests that chemical exposure to the substances the Veteran claims that he was exposed to in service often lead to testicular hypogonadism (i.e., testicular function abnormalities both of hormonal and sperm production) with lower testosterone and often abnormal sperm production.  The physician indicated that the fact that the Veteran has fathered two children, and that his external genitalia examination and blood testosterone were normal, makes it less likely that his in-service chemical exposure is the cause of his erectile dysfunction.  The physician stated that he agreed with the May 2011 VA medical opinion in that the Veteran's medications may be contributory factors in causing his erectile dysfunction; however, the physician found that there are other additional factors that might be equally important in causing the Veteran's erectile dysfunction.  In summary, the August 2013 VA physician provided a negative nexus opinion.

Here, the claims file currently contains positive and negative medical nexus opinions.  The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  

It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the August 2013 VA physician provided a detailed explanation as to why the Veteran's erectile dysfunction is not due to his active military service, to include in-service chemical exposure, the Board finds the probative value of the August 2013 VA medical opinion to be greater than the cursory conclusions of the April 2010 VA examiner.  The Board is not persuaded by the April 2010 and May 2011 VA medical opinions because these opinions were conducted by a VA general staff physician, and not an experienced urologist specialist, as was the August 2013 VA medical opinion.  The April 2010 medical opinion also did not provide any rationale for this opinion, and appears to be based solely on the Veteran's reported in-service history.  The May 2011 medical opinion does not provide supporting evidence for the claim, as the opinion only finds that the Veteran did have chemical exposure in service (which has already been conceded) and provides a "may be" opinion regarding the Veteran's erectile dysfunction and his medications, but this does not link the Veteran's erectile dysfunction to his active military service.  As such, the Board finds the April 2010 and May 2011 VA medical opinions to be of low probative value.  In contrast, the VA physician, who provided the August 2013 medical opinion, accurately and thoroughly characterized the evidence of record, to include the medical literature, the prior VA examination and medical opinions, and the Veteran's lay statements.  The VA physician's report of the Veteran's medical history and clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the report is incomplete or insufficient in any way.

As the evidence is not in equipoise, service connection for erectile dysfunction, to include as due to in-service chemical exposure and herbicide exposure, is not warranted.  

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of erectile dysfunction is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331. 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Veteran's assertions of his erectile dysfunction being due to in-service chemical exposure or herbicide exposure, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), this specific issue falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his erectile dysfunction to in-service chemical exposure and/or herbicide exposure are of record.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current erectile dysfunction was not related to his active military service, to include in-service chemical exposure and herbicide exposure.  Thus, as previously stated, the medical evidence of record is only against the Veteran's erectile dysfunction claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to exposure to in-service chemicals and herbicides, is not warranted.


ORDER

The claim for service connection for right ear hearing loss is denied.

The claim for service connection for a central nervous system disorder, to include tremors and Parkinson's disease, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The claim for service connection for erectile dysfunction, to include as secondary to exposure to in-service chemicals and herbicides, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining psychiatric disorder claim can be properly adjudicated.   

Initially, the Veteran asserts, in pertinent part, that his current psychiatric disorder was caused by or aggravated by, in pertinent part, his central nervous system disorder.  The Veteran's central nervous system disorder is now a service-connected disability as a result of this decision.  In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  38 C.F.R. § 3.310 (2013).  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Additionally, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his psychiatric disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the evidence of record establishes that the Veteran was diagnosed with depression, as shown in his VA Medical Center (VAMC) problem list dated in January 2005.  The Veteran asserts, in pertinent part, that his current psychiatric disorder was caused by or aggravated by his central nervous system disorder.  38 C.F.R. § 3.310.  As of this Board decision, the Veteran is now service-connected for a central nervous system disorder.  The Board notes that, to date, the Veteran has never been afforded a VA psychiatric examination and medical opinion for this claim.  Since the claims file contains medical evidence of a current disorder and a pertinent service-connected disability, and lay statements arguing that the psychiatric disorder is related to the service-connected disability, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of the psychiatric disorder on appeal.  McClendon, 20 Vet. App. at 86; see 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Additionally, the most recent outpatient treatment records from the VA Puget Sound Health Care System are dated from July 2005.  On remand, all pertinent records since this date should be obtained and added to the claims file.  The Veteran's private treatment records should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VCAA letter pertaining to his psychiatric disorder claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain all pertinent VA outpatient treatment records from the VA Puget Sound Health Care System since July 2005 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Update all recent private treatment records in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, the RO/AMC shall schedule the Veteran for a VA psychiatric examination with an appropriate expert to determine the nature and etiology of his psychiatric disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  

The VA examiner is requested to specifically address the following:

a) Is it at least as likely as not (at least a 50-50 probability) that that the Veteran's currently diagnosed psychiatric disorder is due to the service-connected central nervous system disorder?

b) Is it at least as likely as not (at least a 50-50 probability) that the Veteran's currently diagnosed psychiatric disorder is permanently aggravated (increased in severity) by his service-connected central nervous system disorder?  If an increase in severity beyond the natural progress of the disability is found, the examiner should identify that aspect of the disability which is due to aggravation.  In this regard, the examiner should identify the baseline level of severity prior to aggravation.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the lay statements regarding the progression of the disorder, and comment on whether these statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	
(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


